Order entered March 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01386-CV

             HARRY DAVIS D/B/A FIRST HOME CONSULTING, Appellant

                                               V.

                   WILLIE HOLMES D/B/A APEX PROPERTIES AND
                    MANAGEMENT COMPANY, ET AL, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-12737

                                           ORDER
       We GRANT appellant’s March 18, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before Monday, April 22, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE